Citation Nr: 1720862	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO. 13-12 784	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a spine disorder, to include low back and cervical strain.

2. Entitlement to service connection for bilateral ankle disabilities, to include as secondary to a spine disorder.

3. Entitlement to service connection for a right arm disorder, to include as secondary to a spine disorder.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran's Reports of Separation from the Armed Forces (DD Forms 214) indicate that he served on active duty in enlisted status from November 1962 to November 1965; and until June 1968 as a cadet at the United States Military Academy.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

In May 2016, the Board notified the Veteran that a written transcript of the April 2016 Board videoconference hearing could not be produced due to technical difficulties. The hearing transcript was subsequently able to be produced, however, and is of record. Although the Veteran indicated in a May 2016 statement that he wanted a new videoconference hearing due to the absence of a transcript of the first hearing, as the transcript of the first hearing is now present, a new hearing is unnecessary. 






REMAND

The Veteran contends that during field training while a service academy cadet, he was directed by an instructor to remove his eyewear during a night exercise because its reflection was detectable. He alleges that when he did so, he fell and injured his back and neck. He argues that apart from a back and neck disorder, he has a right arm, right ankle and left ankle disorder that were caused by the spinal injuries. The Veteran specifically limits his theory of entitlement and does not contend that his arm and bilateral ankle disorders were caused by any specific in-service injury.

Although the undersigned advised the Veteran  during an April 2016 hearing that he would be required to submit new and material evidence to reopen the back and neck claims, it appears that the claims have been in continuous appellate status as original claims since submission. 

The claims are REMANDED for the following:

1. Contact the appropriate US Government records depository, and obtain any PERSONNEL records generated during the Veteran's tenure as the U.S. Military Academy that would show he injured his back and neck as alleged. 

2. If appropriate, conduct any other factual and medical development. If undertaken, THE RO MUST ENSURE THAT ALL MEDICAL EXAMINERS REVIEW ALL AVAILABLE ON RECORD, including but not limited to the April 1968 clinical record narrative summary found in the Veteran's service treatment records. 

3. After completion of the above, readjudicate the issues including that of a TDIU.

4. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). In particular, the Veteran may submit any evidence bearing on the issue of direct or secondary service connection, including but not limited to substantiation of the in-service events he has described or competent lay or medical evidence linking those incidents to the disorders either directly or by secondary cause. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




